Citation Nr: 1639443	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-22 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to for service connection for diabetes mellitus. 

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and diabetes mellitus. 

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1960 to April 1980. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The current claim for reopening comes from statements made in a May 2014 notice of disagreement (NOD).  The NOD expressed disagreement, in pertinent part, with the decision to deny service connection for diabetes mellitus and hypertension.  The rating decision that denied service connection for those disabilities was from July 2012.  As that decision had become final, the NOD was interpreted as a petition to reopen the July 2012 denial. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The December 2005 rating decision that denied entitlement to service connection for diabetes mellitus was not appealed, nor was new and material evidence received within the appeal period. 

2.  The July 2012 rating decision that denied entitlement to service connection for diabetes mellitus and hypertension was not appealed within one year, nor was new and material evidence received within the appeal period. 

3.  The evidence received since the July 2012 rating decision regarding diabetes mellitus is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

4.  The evidence received since the July 2012 rating decision regarding diabetes mellitus is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus. 


CONCLUSION OF LAW

1.  The December 2005 rating decision that denied entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. 7105(c) (West 1991); § 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The July 2012 rating decision that denied entitlement to service connection for the disabilities of diabetes mellitus and hypertension is final.  38 U.S.C.A. 7105(c) (West 1991); § 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

3.  New and material evidence has been received; thus, the claim of entitlement to service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received; thus, the claim of entitlement to service connection for diabetes mellitus is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for hypertension and diabetes mellitus.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

Petition to Reopen

In December 2005, the AOJ, in pertinent part, denied the Veteran's claim for entitlement to service connection for diabetes mellitus.  The claim was denied on the grounds that the evidence did not demonstrate an in-service event or injury related to his diabetes mellitus, there was no documentation that the Veteran served in the Republic of Vietnam, and there was no evidence that his diabetes manifested within the one-year presumptive period for service connection.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  He also did not assert that there was clear and unmistakable error.  The decision became final.  38 U.S.C.A. 7105(c) (West 1991); § 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

In July 2012, the AOJ denied the Veteran's claim for entitlement to service connection, in pertinent part, for diabetes mellitus and hypertension.  The claim for diabetes mellitus was denied on the grounds that the evidence submitted was not new and material.  Specifically, the new evidence did not show an in-service event or injury related to his diabetes mellitus, did not address the locations where the Veteran served, and did not show that his diabetes manifested within the one-year presumptive period for service connection.  

The claim for hypertension was denied because the evidence did not show an event, disease, or injury in service.  The evidence did not show that his hypertension manifested to a compensable degree within the presumptive period following release from active service.  The Veteran claimed his hypertension was due to agent orange, but the record did not substantiate the he was exposed to herbicides.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  He also did not assert that there was clear and unmistakable error.  The decision became final.  38 U.S.C.A. 7105(c) (West 1991); § 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

The Veteran filed a petition to reopen his claims in May 2014.  As explained above the Veteran had filed a NOD including the issues of service connection for hypertension and diabetes mellitus, which was outside the appeal period and VA interpreted this as a claim to reopen.  An October 2014 rating decision denied the Veteran's petition on the grounds that no new and material evidence had been submitted.  The Veteran filed his NOD the same month.  In May 2015, a statement of the case (SOC) was issued that also found that no new and material evidence had been submitted.  

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate the new and material issues in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216   (1994).

Since July 2012, VA treatment records from the Manila Outpatient Clinic (OPC) and private treatment records have been received and associated with the Veteran's claims file.  The Veteran has also made statements in the August 2013 correspondence and October 2014 NOD regarding the severity of his diabetes and hypertension.  Additionally, it appears that a more complete copy of the Veteran's personnel records has been associated with the Veteran's claims file since the July 2012 denial, which provides more detailed picture of the Veteran's service and the ships on which he served.  

This evidence is new, as it was receive by VA after the issuance of the July 2012 rating decision and could not have been considered by prior decision makers.  Moreover, it is material as it provides a more complete picture of the nature of the Veteran's service on ships during the Vietnam war era, and therefore relates to the reported origin of the Veteran's disabilities.  See Hodge, 155 F.3d at 1363.

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for hypertension and diabetes mellitus is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for hypertension is granted .

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for diabetes mellitus is granted.


REMAND

As a preliminary matter, the Board notes that the status of the Veteran's representation is unclear.  In March 2005, the Veteran appointed the California Department of Veterans Affairs (CDVA) as his representative.  At that time the Veteran was living in California.  The Veteran has not indicated he wished to terminate CDVA's representation, nor has CDVA revoked its representation.  However, with regard to the current claims the Board notes that no correspondence or arguments have been received from CDVA; although they have been copied on all correspondence sent to the Veteran.  Further, the Veteran no longer resides in California. Thus, it is unclear if the CDVA continues to represent him.  Therefore, upon remand the AOJ should seek clarification on the status of the Veteran's representation. 

With regard to the claims for service connection, the Veteran has alleged that his hypertension and diabetes are a result of exposure to herbicides while stationed in the waters of Vietnam.  He specifically alleged in his August 2011 Statement of the Case, that he was aboard a ship operating in the inland spaces of Vietnam.  While a response to a request to the National Personnel Records Center (NPRC) in 2005 indicated the Veteran's service did not result in a presumption of herbicide exposure, the regulations surrounding herbicide exposure have since changed.  In particular the presumption of herbicide exposure has been expanded to include service on "brown water" vessels.  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  "Brown water" vessels are those that patrolled the inland waters of Vietnam.  The changes in the regulations regarding "brown water" vessels triggers VA's duty to assist.  In particular, VA has a duty to perform development to discern if the Veteran qualifies for a presumption of herbicide exposure based on the times and places of his service.  As this development has not been performed a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to clarify whether CDVA is still serving as his representative.  Inform the Veteran that if he no longer wishes to be represented by CDVA that he must request to revoke their representation.  The Veteran should also be informed that he is free to appoint another service organization or other certified representative to represent him in his claims before VA. 

2.  Undertake appropriate development to determine if the Veteran's service during Vietnam involved service in "brown water" or otherwise exposed the Veteran to herbicides.

3.  Then, perform any other development deemed necessary, and readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response prior to returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


